United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE ARMY, BELVOIR
RESEARCH & DEVELOPMENT,
Fort Belvoir, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0923
Issued: February 12, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 23, 2020 appellant filed a timely appeal from a November 6, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). In a letter dated
July 3, 2020, she withdrew her request for oral argument.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 6, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly reviewed appellant’s request for reconsideration of
a final overpayment determination on its merits.
FACTUAL HISTORY
On October 1, 1989 appellant, then a 41-year-old budget analyst, filed an occupational
disease claim (Form CA-2) for an emotional condition sustained in the performance of duty due
to an adversarial relationship with her supervisor. OWCP accepted the claim for chronic posttraumatic stress disorder, recurrent major depression, adjustment disorder with depressed mood,
and amnestic disorder. It paid appellant wage-loss compensation on the daily and periodic rolls.
On June 9, 2010 OWCP issued a letter advising appellant to notify it upon receipt of Social
Security Administration (SSA) retirement benefits. Section 8116(d)(2) of FECA required that a
claimant’s continuing compensation benefits be reduced if he or she began receiving SSA
retirement benefits based on his or her age and federal service. OWCP noted that it was notifying
her of this requirement as she was approaching her 62nd birthday, the minimum age at which an
individual is eligible to receive SSA age-related retirement benefits. It noted that failure to report
receipt of such retirement benefits to OWCP could result in an overpayment of compensation,
which could be subject to recovery. Consequently, if appellant had been approved for SSA
retirement benefits, or were currently receiving SSA retirement benefits, she was to contact OWCP
immediately so that it could begin the process of making any necessary adjustments to her
compensation benefits.
Appellant completed Form EN1032 annually from July 23, 2010 through July 31, 2018,
noting assignment of a Civil Service Active number and receipt of monthly SSA benefits.
On February 4, 2019 OWCP provided SSA with a Federal Employees Retirement System
FERS/SSA dual benefits calculation form for its completion. On March 4, 2019 it received the
completed FERS/SSA dual benefits calculation form, wherein SSA calculated SSA benefit rates
with a FERS offset and without a FERS offset from July 2014 through December 2018. Beginning
July 2014, SSA rate with FERS was $1,099.70 and without FERS was $17.20. Beginning
December 2014, SSA rate with FERS was $1,118.30 and without FERS was $17.40. Beginning
December 2016, SSA rate with FERS was $1,121.60 and without FERS was $17.40. Beginning
December 2017, SSA rate with FERS was $1,144.00 and without FERS was $17.70. Beginning
December 2018, SSA rate with FERS was $1,176.00 and without FERS was $18.10.
By letter dated March 13, 2019, OWCP informed appellant that the portion of SSA agerelated retirement benefits attributable to her federal service would be deducted from her 28-day
periodic rolls compensation payments in the amount of $1,068.83.
In a FERS offset calculation form dated March 13, 2019, OWCP used the information
provided by SSA to calculate the 28-day FERS offset for the relevant periods, and calculated a
total overpayment in the amount of $62,341.97. It found that, during the period July 1 through
November 30, 2014: an overpayment had been created in the amount of $5,460.08, for the period
December 1, 2014 through November 30, 2015; an overpayment had been created in the amount

2

of $13,247.09, for the period December 1, 2015 through November 30, 2016; an overpayment had
been created in the amount of $13,283.39, for the period December 1, 2016 through November 30,
2017; an overpayment had been created in the amount of $13,286.80, for the period December 1,
2017 through November 30, 2018; an overpayment had been created in the amount of $13,552.73;
and for the period December 12, 2018 through March 2, 2019, an overpayment had been created
in the amount of $3,511.87.
On March 14, 2019 OWCP issued a preliminary determination that appellant was overpaid
compensation in the amount of $62,341.97 for the period July 1, 2014 through March 2, 2019
because the SSA/FERS offset was not applied to payments for this period. It determined that she
was without fault in the creation of the overpayment due to the complexity of benefits
administration and could not have reasonably known about the improper payments. OWCP
requested that appellant submit a completed overpayment recovery questionnaire (Form OWCP20) to determine a reasonable repayment method and advised her that she was entitled to request
a waiver of recovery of the overpayment. It requested financial information, including copies of
income tax returns, bank account statements, bills, pay slips, and any other records to support
income and expenses. OWCP advised appellant that it would deny waiver if she failed to furnish
the requested financial information within 30 days. It further notified her that, within 30 days of
the date of the letter, she could contest the overpayment and request a telephone conference, a final
decision based on the written evidence, or a prerecoupment hearing.
In response, appellant provided a Form OWCP-20, signed March 20, 2019, with
information regarding her income, assets, and expenses. She did not submit supporting
documentation.
By decision dated April 16, 2019, OWCP determined that appellant had received an
overpayment of compensation in the amount of $62,341.97 because the SSA/FERS offset had not
been applied to payments for the period July 1, 2014 through March 2, 2019. It further found that
she was without fault in the creation of the overpayment, but denied waiver of recovery because
the financial information submitted did not establish that recovery would defeat the purpose of the
act or be against equity and good conscience. OWCP required recovery of the overpayment by
withholding $150.00 from appellant’s continuing compensation payments beginning
May 26, 2019. The appeal rights attached to the decision explained that appellant’s only right of
review was to the Board.
On May 17, 2019 OWCP issued a debit demand letter with information regarding recovery
of the overpayment.
On May 21, 2019, by letter dated May 15, 2019, appellant requested reconsideration of
OWCP’s April 16, 2019 final overpayment decision. She contended that she was financially
unable to repay the overpayment.
On August 13, 2019 appellant, through her then counsel, again requested reconsideration
of OWCP’s April 16, 2019 final overpayment decision. Counsel noted that appellant had
previously requested reconsideration and argued that OWCP should vacate the overpayment.

3

By decision dated November 6, 2019, OWCP denied modification of the April 16, 2019
decision under 5 U.S.C. § 8128(a). It noted that appellant’s May 15, 2019 letter had not been
imaged into the electronic case record until after issuance of the May 17, 2019 debit demand letter.
OWCP found that appellant’s reconsideration request failed to establish error pursuant to 20 C.F.R.
§ 10.609. It noted, however, that the appeal rights accompanying the April 16, 2019 decision
specified that if she disagreed with the decision she had the right to request review by the Board
within 180 days, and that such request should not have been sent to OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to review an award for
or against compensation.4 OWCP’s regulations provide standards to be met before a request for
reconsideration of the merits of a given claim is granted.5 A request for reconsideration must be
received by OWCP within one year of the date of OWCP’s decision for which review is sought.6
However, section 10.440(b) of OWCP’s regulations specifically provides that the only review of
a final overpayment determination of OWCP is to the Board and that section 8128(a) of FECA
does not apply to such a final overpayment determination.7
ANALYSIS
The Board finds that OWCP improperly reviewed the merits of appellant’s claim.
On May 21, 2019 appellant requested reconsideration of OWCP’s April 16, 2019 final
overpayment determination and submitted a letter containing argument in support of her request.
Additionally, she requested reconsideration, through counsel, on August 13, 2019. By merit
decision dated November 6, 2019, OWCP denied modification of the April 16, 2019 decision
under 5 U.S.C. § 8128(a). It found that appellant did not submit evidence or argument establishing
error in the final overpayment determination under 5 U.S.C. § 8128(a) and associated OWCP
regulations, including those set forth at 20 C.F.R. § 10.609.
Section 10.440(b) of OWCP’s regulations, however, specifically provides that the only
review of a final overpayment determination of OWCP is to the Board and that 5 U.S.C. § 8128(a)
does not apply to such a final overpayment determination.8 The Board finds that OWCP erred in
applying 5 U.S.C. § 8128(a) and its associated regulations in its November 6, 2019 decision.
Therefore, the Board shall modify OWCP’s November 6, 2019 decision, denying modification of

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b).

6

Id. at § 10.607(a). According to OWCP procedures, the one-year period of requesting reconsideration begins on
the date of the original OWCP decision, but the right to reconsideration within one year also accompanies any
subsequent merit decision on the issues, including any merit decision by the Board. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (February 2016).
7

Id. at § 10.440(b).

8

See id.

4

the April 16, 2019 final overpayment determination to reflect that the basis of the denial was not
her failure to meet the standards for modification under 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.609,
rather, it was the fact that 5 U.S.C. § 8128(a) does not apply to a final overpayment determination
of OWCP.9
On appeal appellant contends that OWCP should have waived the overpayment and
improperly calculated the rate of recovery. She further argued that she began working in 1966 and
has never received retirement benefits under FERS. These arguments pertain to the merits of the
claim, which are not before the Board on the present appeal.
CONCLUSION
The Board finds that OWCP improperly reviewed appellant’s request for reconsideration
of a final overpayment determination on its merits.
ORDER
IT IS HEREBY ORDERED THAT the November 6, 2019 merit decision of the Office
of Workers’ Compensation Programs is affirmed as modified.
Issued: February 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9
See E.H., Docket No. 19-0016 (issued October 20, 2020); P.J., Docket No. 19-1479 (issued May 8, 2020). See
also Charles E. Nance, 54 ECAB 447 (2003).

5

